DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ogura (US20200309526, hereinafter Ogura).
Regarding claim 1, Ogura discloses a vibrator device (1) comprising: a vibrator element (10); a support substrate (4) configured to support the vibrator element; and a plurality of interconnections provided to the support substrate (paragraphs 36-37, interconnections not shown in the drawings), wherein the vibrator element includes a drive arm (75-78) which is provided with a drive signal electrode, and performs a drive vibration in response to application of a drive signal to the drive signal electrode, and a detection arm (71, 72) which is provided with a detection signal electrode, and performs a detection vibration in accordance with a physical quantity of a detection target to thereby output a detection signal from the detection signal electrode, the support substrate (Fig. 6 and 10) includes, in a plan view from a thickness direction of the support substrate, an element mounting base (40) on which the vibrator element is mounted, a supporting base (47) located outside the element mounting base, a frame (481) located between the element mounting base and the supporting base, and shaped like a frame surrounding the element mounting base, inner beams provided with a pair of first beams (482) which extend toward both sides along a first direction from the element mounting base to couple the element mounting base and the frame to each other, and outer beams provided with a pair of second beams (483) which extend toward both sides along a second direction different from the first direction from the frame to couple the frame and the supporting base to each other, the plurality of interconnections includes a drive signal interconnection (wiring 5),  which is electrically coupled to the drive signal electrode (81), and is laid around to the element mounting base and the supporting base, and a detection signal interconnection which is electrically coupled to the detection signal electrode, and is laid around to the element mounting base and the supporting base, and the drive signal interconnection and the detection signal interconnection are laid around to the element mounting base and the frame through the respective inner beams different from each other (42, 43), and are laid around to the frame and the supporting base through the respective outer beams different from each other. Please refer to Figs. 2, 3, 9 and 10.
Regarding claim 6, Ogura discloses A, B and C axes and the vibrator element includes a base member fixed to the element mounting base (70), a pair of the detection arms (71, 72) extending toward both sides along the B axis from the base member (see Figs. 6 and 10), a pair of coupling arms (73) extending toward both sides along the A axis from the base member, a pair of the drive arms (75 and 76) extending toward both sides along the B axis from a tip part of one of the coupling arms, and a pair of the drive arms (77, 78)extending toward both sides along the B axis from a tip part of the other of the coupling arms.
Regarding claim 7, the first direction is a direction along the A axis, and the second direction is a direction along the B axis.
Allowable Subject Matter
Claims 2-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The references of the Prior Art fail to teach or disclose, the outer beams including a third beam extending from the frame and the structural limitations of claims 2 and 3.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaydi San Martin whose telephone number is (571)272-2018.  The examiner can normally be reached on M-Th 7:45-6:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. San Martin/
Primary Examiner, Art Unit 2837